Cooper, J.,
delivered the opinion of the court.
If the demurrer of the defendants had been limited to so much of the bill as seeks relief touching the nine acres of laud other than' that upon which the court-house and jail are located, the questions sought to be litigated might have been decided.
In the condition of the record, it is unnecessary to decide whether the board may lawfully acquire and hold the said nine acres, or whether, if it may not, it is competent for any one but the state to make the objection to such ownership. It is clear that, as to the one acre upon which the court-house and jail are situated, the power to acquire and own is given by law. Code 1880, § 2148.
The demurrer is to' the whole bill, and should have been overruled.

B>ecree reversed, demurrer overruled and defendants given leave to answer within thirty days after the mandate shall have been filed in the court below.